Citation Nr: 1624441	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  09-15 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due exposure to polychlorinated biphenyls (PCBs), or for compensation under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus, type II, including on the basis of aggravation as a result of VA medical care.
 
2.  Entitlement to service connection for polyneuropathy of the lower extremities, claimed as secondary to diabetes.
 
3. Entitlement to service connection for temporomandibular joint dysfunction (TMD) or temporomandibular joint disorder (TMJ), claimed as due to a defective dental bridge.
 
4.  Entitlement to service connection for perforation of a temporomandibular joint TM meniscus as secondary to a defective dental bridge.
 
5.  Entitlement to service connection for middle ear dysfunction, including as secondary to TMD/TMJ or to a defective dental bridge. 

6.  Entitlement to service connection for Costen's syndrome, as secondary to a defective dental bridge.
 
7.  Entitlement to service connection for a kidney disorder, claimed as secondary to diabetes mellitus.
 
8.  Entitlement to service connection for bruxism.
 
9.  Entitlement to service connection for gastroesophageal reflux disease (GERD).
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to June 1972.
 
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In October 2010, a videoconference hearing was held before a Veterans Law Judge who is no longer employed by the Board; a transcript of the hearing is in the claims file.  In April 2011, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In October 2010, the Veteran was afforded a videoconference hearing before a Veterans Law Judge who is no longer with the Board.  The Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 20.707 (2015).  In February 2016, the Veteran was offered an opportunity for another Board hearing before a Veterans Law Judge who would decide his case; in March 2016, he responded that he wishes to appear before a Veterans Law Judge via videoconference from his local regional office.  Because videoconference hearings are scheduled by the RO, the case must be remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference Board hearing. This matter should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




